                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

GERALD ULIBARRI and
WHITE RIVER ROYALTIES, LLC

                                  Plaintiffs,

        v.                                                          Case No. 1:16-cv-00215-RB-JHR


SOUTHLAND ROYALTY COMPANY, LLC

                                  Defendant.

                     MEMORANDUM OPINION AND ORDER ON
                PLAINTIFF GERALD ULIBARRI’S MOTION TO COMPEL 1

        THIS MATTER comes before the Court on Defendant Southland’s Motion to Compel

[Doc. 89]. The Court, having considered the submissions, the relevant law, and being otherwise

fully advised in the premises finds that Defendant Southland’s Motion is not well taken and should

be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Ulibarri filed his Class Action Complaint on October 16, 2015 in the Eleventh

Judicial District Court in San Juan New Mexico, alleging that Defendant Southland Royalty

Company, LLC (Southland) underpaid royalties to him and to other members of the putative class

on natural gas produced by Southland from wells located in the state of New Mexico since January

1, 2015. [Doc. 1-1, ¶¶ 1-2]. Southland removed the action from state court on March 22, 2016.




1
 This Memorandum Opinion and Order is filed in Ulibarri v. Southland Royalty Co., LLC, 1:16-cv-00215-RB-JHR
and not in the companion case Ulibarri v. Energen Resources Corp., 1:18-cv-294-RB-SCY, as the instant Motion to
Compel [Doc. 89] pertains only to discovery sought by Southland Royalty Co. and was filed prior to the Court’s
March 25, 2019, Order Consolidating Class Certification Proceedings [Doc. 155].
[Doc. 1]. The parties are engaged in discovery in advance of and pertaining to the class certification

hearing set for September 9, 2019. [Doc. 47; Doc 121; Doc. 159].

       At issue in the instant Motion are Southland’s Interrogatory No. 4 and Request for

Production No. 9 to Plaintiff Ulibarri which read:

       Interrogatory No. 4: Identify each Royalty Interest you own or have owned in any
       natural gas producing property. For each interest, state (1) the type of interest (i.e.,
       royalty, overriding royalty interest, or unleased mineral interest), (b) the geographic
       location of the property by county and state, (c) the well name or number, (d) your
       percentage of interest, (e) the names of all payors, current and past, (f) the names
       of all operators, current and past (g) the name of any unit to which the interest is
       committed, (h) the dates of your ownership of such interests, (i) how the property
       was acquired, e.g., by gift, purchase, exchange, inheritance or devise, or any other
       method by which you acquired or claim to have acquired such interest, and if by
       multiple conveyances, separately identify each conveyance by grantor, grantee,
       date and percentage ownership conveyed, (j) the methodology used to calculate that
       interest, (k) the dates upon which you became aware of the methodology, (l) how
       you became aware of the methodology, (m) all social security numbers or taxpayer
       identification numbers under which you have received payments attributable to any
       mineral interest you claim to own, and (n) the total amount of royalties you received
       from each payor.
       ….

       Request for Production No. 9: With respect to Interrogatory Number 4, (a) all
       documents relating to the basis for paying royalties identified in Interrogatory 4,
       and the method for calculating such payments; (b) all contracts, agreements, and
       other instruments relating to your working interests; (c) all leases, division orders,
       unit agreements, and other agreements relating to your payment of Royalties; and
       (d) all documents relating to your payment of Royalty Interests, including samples
       of each type of check detail or monthly statement used in making such payments.

[Doc. 89, pp. 3-5].

       Plaintiff Ulibarri objected to these discovery requests as overly broad as they are not

limited in geographical or temporal scope. [Doc. 89-1, p. 5]. Plaintiff Ulibarri further objected on

relevance grounds, asserting that the information sought is not relevant to the claims in this




                                                  2
litigation, which are based on Southland’s New Mexico natural gas production since January 1,

2015, or to the class certification requirements set forth by Rule 23(a). [Id.]. 2

        The parties attempted in good faith to resolve their discovery disputes. [Doc. 89-2, p. 1;

Doc. 89-3, p. 1]. However, the parties were not able to come to an agreement relative to

Southland’s requests for “information about each royalty interest that [he] currently owns or has

owned in any natural gas producing property,” which Southland claims is relevant for purposes of

class certification, and now seeks to compel. [Doc. 89, p. 3].

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 26(b)(1) governs the scope of discovery, providing that

“[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevant

evidence is that which “has any tendency to make a fact more or less probable than it would be

without the evidence; and the fact is of consequence in determining the action.” Fed. R. Evid. 401.

However, “[i]nformation within [the] scope of discovery need not be admissible in evidence to be

discoverable.” Fed. R. Civ. P. 26(b)(1); see Regan-Touhy v. Walgreen Co., 526 F.3d 641, 649

(10th Cir. 2008) (“Under our rules, parties to civil litigation are given broad discovery

privileges.”). Nonetheless, the Court is not required to permit the parties to engage in fishing

expeditions in the hope of supporting their claims or defenses. See Landry v. Swire Oilfield Servs.,

L.L.C., 323 F.R.D. 360, 375 (D.N.M. 2018).

        Key considerations in determining the scope of permissible discovery include “the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative


2
 As to Plaintiff Ulibarri’s lease agreements which provided for payment of royalties by Southland based on its New
Mexico natural gas production on and after January 1, 2015, Plaintiff Ulibarri asserted that Southland was in
possession of such lease agreements and/or other information responsive to the discovery requests at issue and
Southland does not contend otherwise. [Doc. 89-1, p. 5; Doc. 98].

                                                        3
access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1). Ultimately, “[c]ounsel bears the responsibility of propounding

proper discovery requests, and expecting counsel to fulfill this responsibility is neither capricious

nor unfair.” Punt v. Kelly Services, 862 F.3d 1040, 1047 (10th Cir. 2017).

          Parties may propound interrogatories and requests for production pursuant to Federal Rules

of Civil Procedure 33 and 34, provided that such requests are within the scope of Rule 26(b). See

Fed. R. Civ. P. 33(a); Fed. R. Civ. P. 34(a). “[A]n evasive or incomplete disclosure, answer, or

response must be treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). A

party may move to compel a response if good faith attempts to secure the answer are unsuccessful.

Fed. R. Civ. P. 37(a)(3)(B)(iv). The party moving to compel discovery has the burden of proving

the opposing party’s answers were incomplete. See Daiflon, Inc. v. Allied Chem. Corp., 534 F.2d

221, 227 (10th Cir. 1976).

III.      ANALYSIS

       A. Discovery Relevant to Class Certification

          The discovery permitted for purposes of class certification should be sufficiently broad that

the parties have a fair and realistic opportunity to obtain evidence relevant to the requirements of

Rule 23, yet not so broad that the discovery efforts presented an undue burden to the responding

party. See Soseeah v. Sentry Ins., 2013 WL 11327129, at *3 (D.N.M. Nov. 4, 2013) (citation

omitted). Such “[d]iscovery is not to be used as a weapon, nor must discovery on the merits be

completed precedent to class certification.” Id. “Notably, discovery on class certification is not a

matter of ascertaining whether Plaintiffs will prevail on the merits, but whether the moving party




                                                   4
can establish that the discovery is pertinent to the class certification requirements of Fed. R. Civ.

P. 23.” Id. at *5.

        “[T]he party seeking to certify a class bears the burden of proving that all the requirements

of Rule 23 are met.” Vallario v. Vandehey, 554 F.3d 1259, 1267 (10th Cir. 2009) (quoted authority

omitted). “Once a district court concludes the requirements of Rule 23(a) are satisfied, the court

may certify a class if it finds the movant has also satisfied the conditions of either Rule 23(b)(1),

(2), or (3).” Id. Thus, all classes must satisfy the following prerequisites under Rule 23(a):

        (1) the class is so numerous that joinder of all members is impracticable; (2) there
        are questions of law or fact common to the class; (3) the claims or defenses of the
        representative parties are typical of the claims or defenses of the class; and (4) the
        representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a).

        “A party seeking to certify a class is required to show ‘under a strict burden of proof, that

all the requirements of Fed. R. Civ. P. 23(a) are clearly met.’” Reed v. Bowen, 849 F.2d 1307, 1309

(10th Cir. 1988) (quoted authority omitted). “The Rule’s four requirements—numerosity,

commonality, typicality, and adequate representation—’effectively limit the class claims to those

fairly encompassed by the named plaintiff’s claims.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 349 (2011).

        In the present case, Plaintiff Ulibarri alleges, on behalf of himself and the putative class,

that Southland “breached [its] royalty agreements by failing to pay royalties based on the proceeds

received on the sale of gas, including residue gas, natural gas liquids, and condensate from the

putative class members’ wells.” [Doc. 89, p. 4]. Through the discovery requests at issue here,

Southland seeks information regarding Plaintiff Ulibarri’s knowledge and understanding of royalty

payment language, custom and industry practice. [Id., pp. 4-5]. According to Southland Plaintiff

Ulibarri’s “participation in and understanding of the natural gas industry, including leases and

                                                  5
royalty payments” is directly relevant to the certification of the putative class, specifically Rule

23(a)’s commonality, typicality, and adequate representation requirements. [Id.].

    B. Southland Has Not Shown That the Discovery Sought is Relevant to the
       Commonality, Typicality, or Adequacy of Representation Requirements

         1. Commonality

         Commonality requires the plaintiff to demonstrate that the class members “have suffered

the same injury.” Dukes, 564 U.S. at 350. “This does not mean merely that they have all suffered

a violation of the same provision of law.” Id. Their claims must depend upon a common contention,

which must be of such a nature that it is capable of class wide resolution. See id. In other words, a

determination of the truth or falsity of the common contention “will resolve an issue that is central

to the validity of each one of the claims in one stroke.” Id.

         With respect to the commonality requirement, Southland argues, that the discovery at issue

goes to whether there are common issues of law or fact common to the putative class. [Doc. 89, p.

5]. Southland cites Elliott Indus. L.P. v. BP Amer. Prod. Co., 407 F.3d 1091, 1107 n.10 (10th Cir.

2005), for the proposition that the commonality requirement is less likely to be met for actions

based on breach of contract claims because the circumstances surrounding the making of the

contract and any relevant usage of trade, course of dealing, and course of performance are likely

to differ for each putative class member, thus decreasing the likelihood of a common contention.

[Doc. 89, p. 5]. 3

         The Court does not dispute the authority cited by Southland which establishes that material

differences in multiple contracts of a putative class or in the circumstances surrounding the


3
 To the extent that Southland argues that Plaintiff Ulibarri’s experience and understanding of the natural gas industry
outside the context of this litigation may have bearing on the circumstances surrounding the formation of Plaintiff
Ulibarri’s lease at issue here, such an argument is unavailing as Plaintiff Ulibarri asserts, and Southland does not
refute, that he inherited the lease from his parents and was not a party to the original lease. [Doc. 95, p. 5; Doc. 95-3,
pp. 2-3].

                                                            6
formation of those contracts may bear upon the class certification requirements. See Broussard v.

Meineke Disc. Muffler Shops, Inc., 155 F.3d 331, 340 (4th Cir. 1998) (holding that class

certification was not proper where the plaintiffs’ claims arose from multiple different contracts

which varied from year to year and from plaintiff to plaintiff and which contained materially

different contract language (emphasis added)); Sprague v. Gen. Motors Corp., 133 F.3d 388, 399

(6th Cir. 1998) (holding that the named plaintiffs could not advance the interests of the entire class

because each member’s claim was materially different from the other members’ claims such that

a named plaintiff who proved his own claim would necessarily not have proved any other

member’s claim); Elliott, 407 F.3d at 1107, n. 10 (presuming that “pleading a breach of contract

claim on behalf of approximately 10,000 royalty owners would have made class certification less

likely.”); Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d

1159, 1176 (11th Cir. 2010) (holding that the district court abused its discretion in certifying a

class by “glossing over the striking differences in the material terms of the agreements.” (emphasis

added)).

       However, this analysis involves consideration of the contracts at issue in the litigation and

an examination of the differences between them to determine whether any such differences are

material, and whether despite any differences, there is a common contention central to the validity

of each of the putative class members’ claims. See Dukes, 564 U.S. at 350 (discussing a common

contention as required to meet commonality in the context of class certification). Here, Southland

states in conclusory fashion that Plaintiff Ulibarri’s “experience with other contracts, which is the

core of the discovery requests at issue here, will shed light on the question of commonality.” [Doc.

89, p. 5 (emphasis added)]. However, it fails to explain how or why Plaintiff Ulibarri’s experience

with other contracts bears on whether there are material differences in the leases of the putative



                                                  7
members of the class in this litigation which would threaten the commonality of their claims. [Id.].

Moreover, none of the authority on which Southland relies in support of this argument involves an

analysis of the potential relevance of third-party contracts which were not at issue in the cases at

bar. See Broussard, 155 F.3d at 340; Sprague, 133 F.3d at 399; Elliott, 407 F.3d at 1107, n. 10;

Sacred Heart, 601 F.3d at 1176.

       2. Typicality

       Typicality exists where the claims of the representative plaintiff “arise out of the same

course of conduct and are based on the same theories as those of the absent class members and

thus their interests are coextensive with and typical of those of all class members.” Schwartz v.

Celestial Seasonings, Inc., 178 F.R.D. 545, 552 (D. Colo. 1998); see Penn v. San Juan Hosp., Inc.,

528 F.2d 1181, 1189 (10th Cir. 1975) (typicality exists “so long as the claims of the plaintiffs and

the other class members are based on the same legal or remedial theory”). To satisfy the typicality

requirement, a class representative must possess the same interest and suffer the same injury from

the same cause as the unnamed class member. Rector v. City and County of Denver, 348 F.3d 935,

949-50 (10th Cir. 2003). The interests and claims of the plaintiffs and class members need not be

identical to satisfy typicality. See DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1198 (10th Cir.

2010). Provided the claims of the plaintiffs and class members are based on the same legal or

remedial theory, differing fact situations of the class members do not defeat typicality. See

Adamson v. Bowen, 855 F.2d 668, 676 (10th Cir.1988). “The premise of the typicality requirement

is simply stated: as goes the claim of the named plaintiff, so go the claims of the class.” Sprague,

133 F.3d at 399. “Thus, the conduct alleged by [the p]laintiff and the legal theory [he] advances

needs to be shared by other class members in order to meet the typicality requirement.” Pueblo of

Zuni v. United States, 243 F.R.D. 436, 448 (D.N.M. 2007).



                                                 8
        Like commonality, the typicality requirement focuses on the shared bases for the claims of

the putative class. See Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158, n. 13 (1982) (stating that

the commonality and typicality requirements tend to merge, serving “as guideposts for determining

whether under the particular circumstances maintenance of a class action is economical and

whether the named plaintiff’s claim and the class claims are so interrelated that the interests of the

class members will be fairly and adequately protected in their absence.”).

        In Southland’s Motion it argues that Plaintiff Ulibarri’s experience and understanding of

the natural gas industry including leases and royalty payments is relevant to typicality in light of

the differences between his lease, which serves as a basis for this litigation and those of the putative

class members in this case. [Doc. 89, pp. 4-5; Doc. 101, p. 6]. Southland suggests that in order to

meet the typicality requirement 4 Plaintiff Ulibarri must demonstrate that he possesses sufficient

“knowledge and experience to advocate for putative class members whose lease language makes

them factually or legally dissimilar…or whose royalty payments are calculated differently.” [Doc.

101, p. 6].

        This assertion is not supported by any applicable authority. Under Rule 23, typicality

requires that the claims of the class representative and the putative class be based upon the same

alleged conduct and legal theory. See Rector, 348 F.3d at 949-50; Pueblo of Zuni, 243 F.R.D. at

448. This inquiry does not require consideration of the class representative’s knowledge or

experience in the industry from which the claims are borne. Accordingly, the Court is not

persuaded that the discovery sought is relevant to the typicality requirement.




4
  Southland makes nearly identical arguments regarding the commonality and adequacy requirements, which are
addressed in those respective sections to the extent they are not addressed in this section. [Doc. 101, pp. 6-7].

                                                       9
        3. Adequacy of Representation

        Rule 23(a)(4) requires that the class representative “fairly and adequately protect the

interests of the class.” The adequacy requirement is satisfied on proof of (1) the absence of

potential conflict between the named plaintiffs and the class members and (2) that counsel chosen

by the representative parties is qualified, experienced and able to vigorously conduct the proposed

litigation. See Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir.2002). “It

is axiomatic that a plaintiff cannot maintain a class action when his interests are antagonistic to, or

in conflict with, the interests of the persons he would seek to represent.” Albertson’s, Inc. v.

Amalgamated Sugar Co., 503 F.2d 459, 463-64 (10th Cir. 1974). However, only “a conflict that

goes to the very subject matter of the litigation will defeat a party’s claim of representative status.”

Tennille v. W. Union Co., 785 F.3d 422, 430 (10th Cir. 2015) (internal quotation marks and citation

omitted).

        Here, Southland does not argue that the discovery sought is relevant to potentially

antagonistic or conflicting interests between Plaintiff Ulibarri and the members of the putative

class. [See generally Doc. 89; Doc. 101]. Rather, Southland suggests that the discovery sought

goes to Plaintiff Ulibarri’s “knowledge and understanding of issues relevant to this litigation.”

[Doc. 101, p. 6]. In support of this contention, Southland cites 7A Charles Allen Wright & Arthur

R. Miller, Federal Practice and Procedure § 1766 (3d ed. 1998), which provides that “[i]f the

representative displays a lack of credibility regarding the allegations being made or a lack of

knowledge or understanding concerning what the suit is about, then the court may conclude that

Rule 23(a)(4) is not satisfied.” [See Doc. 101, p. 7]. However, Wright & Miller go on to state,

“[b]ut knowledge of all the intricacies of the litigation is not required and several courts have




                                                  10
found that general knowledge of what is involved is sufficient.” 7A Wright & Miller, Federal

Practice and Procedure § 1766 (emphasis added).

       The inquiry into the knowledge of class representatives “is to ensure that the parties are not

simply lending their names to a suit controlled entirely by the class attorney.” 7A Wright & Miller,

Federal Practice and Procedure § 1766. While courts generally hold that a class representative

must have working knowledge of the case, see, e.g., Buford v. H & R Block, Inc., 168 F.R.D. 340

(S.D.Ga.1996), class certification will not be prevented solely on that basis unless the

representatives “participation is so minimal that they virtually have abdicated to their attorneys the

conduct of the case.” Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 728 (11th Cir. 1987).

Thus, “the threshold of knowledge required to qualify a class representative is low.” In re Checking

Account Overdraft Litig., 281 F.R.D. 667, 675 (S.D. Fla. 2012). “The important inquiry is whether

the class representative has a working knowledge of the instant action.” J.B.D.L. Corp. v. Wyeth-

Ayerst Labs. Inc., 225 F.R.D. 208, 216 (S.D. Ohio 2003) (emphasis added); see id. (holding that

an executive’s memory of an earlier lawsuit involving his employer had little or no bearing on

whether the employer was an adequate representative in the lawsuit at issue).

       Here, Southland maintains that Plaintiff Ulibarri’s experience and understanding of the

natural gas industry, including leases and royalty payments is relevant to his understanding the

nature of his claim and the nature of the claims of the putative class members “who are factually

dissimilar.” [Doc. 101, p. 7]. According to Southland, one way to demonstrate that Plaintiff

Ulibarri possesses sufficient information “or is otherwise invested in the interests of putative class

members who are factually dissimilar to meet Rule 23’s [adequacy] requirement…is to review his

participation in the natural gas industry, including his other natural gas interests.” [Doc. 101, pp.

6-7]. However, Southland has not articulated how Plaintiff Ulibarri’s participation in the natural



                                                 11
gas industry, including his natural gas interests unrelated to this litigation, are relevant to his

general understanding of the claims at issue here. Nor has Southland indicated that such

participation in the natural gas industry would inform the Court’s analysis of any potential conflict

of interest between Plaintiff Ulibarri’s interests and those of the putative class.

IV.    CONCLUSION

       For the foregoing reasons, The Court finds that Southland has not demonstrated that

Plaintiff Ulibarri’s understanding of and participation in the natural gas industry, leases, and

royalties, outside the context of the present case is relevant to the requirements for class

certification. Accordingly, Defendant Southland’s Motion to Compel [Doc. 89] is DENIED.

       IT IS SO ORDERED.

                                               ___________________________________
                                               JERRY H. RITTER
                                               UNITED STATES MAGISTRATE JUDGE




                                                  12
